Citation Nr: 9913289	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for hemorrhoids.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1996.  This appeal arises from a November 1996 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).  That rating decision, in 
pertinent part, granted service connection for hemorrhoids 
and assigned a noncompensable evaluation from October 1996, 
and granted service connection for a low back disorder and 
assigned a 10 percent evaluation from October 1996.  

The veteran filed a notice of disagreement in November 1997 
with respect to the initial ratings assigned for the two 
service connected disabilities.  A rating decision dated in 
July 1998 increased the evaluation of the service connected 
back disorder to 20 percent disabling from October 1996.  A 
statement of the case was issued in July 1998.  

The veteran submitted his substantive appeal (VA Form 9) in 
September 1998 and on that form he indicated that the only 
issue he wished to appeal was the evaluation of the service 
connected hemorrhoids.  Accordingly, as the veteran is 
apparently satisfied with the 20 percent rating assigned his 
service connected back disorder, the Board will not consider 
that rating on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The medical evidence covering the period from October 1, 
1996, through January 21, 1997, demonstrated no more than a 
mild to moderate degree of disability; there was no evidence 
of large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences, or of 
bleeding, fissuring or anemia.

3.  On January 22, 1997, medical evidence showed significant 
hemorrhoids with prolapse, and posterior midline fissure; 
hemorrhoidectomy and fissurectomy were performed on January 
27, 1997.

4.  The medical evidence covering the period from February 
11, 1997, to the present demonstrates no more than a mild to 
moderate degree of disability; there is no evidence of large 
or thrombotic irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences, or of 
bleeding, fissuring or anemia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
from October 1, 1996, through January 21, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Code 7336 (1998).

2.  The criteria for a 20 percent evaluation for hemorrhoids 
from January 22, 1997, through February 10, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Code 7336 (1998).

3.  The criteria for a compensable evaluation for hemorrhoids 
since February 11, 1997, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The service medical records indicated that the veteran was 
seen with hemorrhoids beginning in 1977.  Service connection 
was granted for hemorrhoids in November 1996.  A 
noncompensable evaluation was assigned from October 1, 1996, 
under code 7336.  The veteran contends that he is entitled to 
a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The veteran's hemorrhoid disability is evaluated under Code 
7336.  38 C.F.R. Part 4, Code 7336 (1998).  Code 7336 
contemplates a 20 percent evaluation where external or 
internal hemorrhoids, with persistent bleeding and with 
secondary anemia, or with fissures, are shown.  A 10 percent 
evaluation is appropriate where large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences, are demonstrated.  The 
current noncompensable evaluation is appropriate where mild 
or moderate internal or external hemorrhoids are shown.  
38 C.F.R. Part 4, Code 7336 (1998).

The veteran's service separation examination in May 1996 
noted history of chronic hemorrhoids.  The clinical 
evaluation of the anus and rectum showed normal findings.  

A December 1996 private medical evaluation indicated that the 
veteran reported mild pain and itching.  He denied bleeding 
and melena.  On examination, there was no sign of external 
hemorrhoids.  Rectal examination did not indicate any masses, 
and the stool was guaiac negative.  The impression was 
internal hemorrhoids.

On January 22, 1997, the veteran was seen with rectal pain 
and prolapse of hemorrhoids.  He reported no bleeding.  
Examination showed significant hemorrhoids with prolapse, and 
chronic posterior midline fissure.  A hemorrhoidectomy and 
fissurectomy were performed on January 27, 1997.  The 
pathology report indicated no evidence of thrombosis in the 
tissue removed.  

The veteran was next seen on February 11, 1997, and was noted 
to be doing well, with no pain or bleeding.  His wounds were 
noted to be healing slowly.  Follow-up examinations in March 
1997 and March 1998 indicated that the veteran was doing 
well, with no pain or bleeding, and perfectly healed wounds.  
The March 1998 entry noted normal rectal examination.

The medical evidence of record from the veteran's separation 
from service through January 21, 1997, demonstrated that the 
veteran's service-connected hemorrhoid disability fell within 
the mild to moderate range contemplated by the noncompensable 
disability evaluation.  There was no showing during that 
period of large, or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, and no frequent recurrences.  Nor 
was there evidence of persistent bleeding, fissures, or 
anemia.

On January 22, 1997, the veteran was noted to have 
significant hemorrhoids with prolapse, and fissuring.  
Surgery was performed on January 27, and the veteran was 
noted to be healing well on February 11, 1997.  The Board is 
of the opinion that the veteran's disability met the criteria 
for a 20 percent evaluation between January 22, 1997, when 
the fissuring was first noted, and February 10, 1997, the 
date before he was noted to be healing well.  Accordingly, a 
20 percent evaluation is granted for the period from January 
22, 1997, through February 10, 1997.  38 C.F.R. Part 4, Code 
7336 (1998).  In this regard, see Fenderson v. West, U.S. 
Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 1999) (at the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found).

Since February 11, 1997, based upon the follow-up reports, it 
appears that that the veteran's hemorrhoid disability has 
remained well within the mild to moderate range contemplated 
by the noncompensable evaluation.  There has been no showing 
during this period of large, or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, and no frequent 
recurrences, nor has there been evidence of persistent 
bleeding, fissures, or anemia.  38 C.F.R. Part 4, § 4.7, Code 
7336 (1998).  The Board finds that the preponderance of the 
evidence is against a compensable evaluation at any time from 
February 11, 1997 to the present.  The facts in this case do 
not raise a reasonable doubt which could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).



ORDER

A compensable evaluation for hemorrhoids from October 1, 
1996, through January 21, 1997, is denied.

A 20 percent evaluation for hemorrhoids from January 22, 
1997, through February 10, 1997, is granted.

A compensable evaluation for hemorrhoids since February 11, 
1997, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

